Citation Nr: 1124467	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  06-21 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a low back injury (back disability).  

2.  Entitlement to service connection for a stomach disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to July 1965.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In April 2007, the Veteran testified at a personal hearing before the undersigned Veterans Law judge.  A transcript of the hearing is associated with the claims file.  

In August 2007, the Board issued a decision in which it adjudicated the issues currently on appeal.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Veterans Court) and in November 2008 the Veterans Court granted a joint motion of the Veteran and the Secretary of Veterans' Affairs (the Parties), vacated the August 2007 decision as to the issues of entitlement to service connection for a stomach disorder, a low back disorder, and tinnitus, and remanded those issues to the Board for compliance with the instructions in the joint motion.  In February 2010, the RO granted service connection for tinnitus, thus satisfying the appeal as to that issue and that issue is no longer before the Board.  


FINDINGS OF FACT

1.  The Veteran's gastroesphogeal reflux disease (GERD) had onset during his active service and is the result of his alcohol abuse.  

2.  No gastrointestinal disorder other than GERD had onset during his active service or is etiologically related to his active service.  

3.  The Veteran's spina bifida occulta is a developmental defect; not a disease or injury.  

4.  The Veteran's low back disorders, present at any time since he filed his claim for service connection, did not have onset during his active service, arthritis did not manifest within one year of his separation from active service, and such disorders are not etiologically related to his active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a low back injury have not been met.  38 U.S.C.A. §§ 5107, 1101, 1110, 1112, 1131, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.301, 3.303, 3.307, 3.309 (2010).

2.  The criteria for service connection for a stomach disorder have not been met.  38 U.S.C.A. §§ 5107, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.301, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated in line of duty in active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Low back disorder

The Veteran contends that the back disorder or disorders from which he has suffered since he filed his claim are due to an injury of his low back that he sustained during service.  

Service treatment records include a December 1964 narrative summary documenting that the Veteran jumped over a fence a week earlier and landed on his back with a resultant back injury.  He reported pain of his lower back.  Physical examination revealed no point tenderness; there was marked flattening of the back with restriction of about 25 percent normal range of motion.  Neurological examination was within normal limits.  The Veteran remained in the hospital for several days, slowly regained full motion of his back, and was released to return to duty with no residual back difficulties noted at the time.  Diagnosis was contusion of the low back.  X-rays at that time revealed no evidence of a fracture but did show spinal bifida occulta of the L5-S1 segment not of recent origin.  

There are no further reports of back symptoms during service.  A May 1965 report of medical examination for the purpose of separation from active service includes that he had a normal clinical evaluation of his spine.  In an associated report of medical history, the Veteran checked a preprinted selection indicating that he did not then have nor had previously had swollen or painful joints.  He also checked a selection box indicating that he had not had any illness or injury other than those already noted.  There is no mention of his back on this report of medical history.  

These service treatment records are evidence against his claim for service connection for a back disability because, although the records document that he did have a back "injury" in 1964 by the time of his separation from active service examination, a year later, he had no residuals of that injury.  Furthermore, that he did not report the back injury in any context in his report of medical history tends to show that he had no symptoms as of May 1965.  This is evidence that his in-service back injury had resolved during service.  

Simply stated, the Veteran's own statements in service provide highly probative evidence against his claim before the Board at this time.

VA treatment records document the earliest post service reference to the Veteran's low back in January 2003.  At that time he reported that he collapsed due to pain in the lower back.  He reported that he had slipped on ice a week earlier and experienced pain in the same region, though not as severe.  Acute lumbar strain was diagnosed.  x-rays were taken showing no significant bony abnormality in the lumbar spine.  There is a diagnosis of mild arthritis of the lumbar spine that month.  

The Board finds that this report provides, in particular, negative evidence against the claim as it indicates no problem prior to the ice slip well after service.  Again, the Veteran's own statements provide evidence against this claim.

Treatment notes from August 2005 include the results of an MRI of the lumbar spine.  Findings included that there was normal alignment of the lumbar spine with no compression deformities.  The dominant findings were left paracentral protrusion superimposed on a disc bulge with indentation of the exiting nerve root at the level of L4-5 and L5-S1.  

May 2005 treatment notes document that the Veteran reported pain of his spine and stated that he had had pain for over 20 years.  He reported his back had hurt since the 1964 injury during service.  He also reported that substance abuse after his discharge from service caused things to blur but that he believed that over time his old injuries evolved into back deformity.  

During the April 2007 hearing the Veteran testified that the first time he was treated for back problems after service was at a private hospital in the 1970s but could not remember the name of the hospital.  April 2007 transcript at 11.  He reported that after that he was treated in 2003 at a VA facility.  Id. at 12.  He also reported that he saw a physician sometime after 1965 but provided no details as to what he was treated for and indicated that "everything was gone."  Id. at 14.  

The Veteran underwent a VA compensation and pension (C&P) examination of his spine in November 2009.  A medical history is included in the examination report documenting the Veteran's report that he sustained a contusion of his lower back and skin laceration when he jumped over a rail while stationed in Germany in 1963 and his lower back hit a stump.  The Veteran stated that the pain was initially on and off but is presently constant and has been constant since the year 2000.  Noted by the examiner is that he was diagnosed with back contusions in 1964 and x-rays from December 1964 document that he had spina bifida occulta.  

Following physical examination the examiner diagnosed lumbar contusion, lumbar disk protrusion L4-5 and L5-S1 level, lumbar degenerative disk L4-5 and L5-S1 and spina bifida occulta.  

The examiner provided a medical opinion regarding the Veteran's low back disorder as follows:  

The veteran's injury of the lower back caused contusion of the lumbar spine in 1964.  The spina bifida occulta on x-rays in 1964 is a development of defect and was present even before he joined the service.  The May 1965 separation examination indicates a normal clinical evaluation of the spine.  X-rays of the lumbar spine in 2003 and 2004 were normal and the degenerative disk was suspected only in 2007.  The lumbar degenerative disc disease is less likely as not the result of injury incurred or aggravated during active service from August 1963 to July 1965 to include lower back contusion in December 1964.  

Although the report states "development of defect," in the context of the report the Board finds that what the examiner found was a "developmental defect" and "development of defect" is nothing more than a transcription error.  

VA General Counsel has issued precedent opinions on the question of service connection for congenital/developmental conditions.  See VAOPGCPREC 67-90 and 82-90 (both issued July 18, 1990).  The opinions distinguished between defects and diseases.  In the discussion, General Counsel defined the term "defects" viewed in the context of 38 C.F.R. § 3.303(c), as structural or inherent abnormalities or conditions which are more or less stationary in nature.  Id.  General Counsel clarified the difference between "disease" and "defect" as a disease is considered a condition which is capable of deteriorating or improving and a defect is considered a condition which is not capable of improving or deteriorating.  Id.  The opinion held that diseases of developmental, congenital, or familial origin may be service connected but that defects of developmental, congenital, or familial origin may not be service connected.  Id.  This is in agreement with 38 U.S.C.A. § 1110 and § 1131, which provides that compensation is payable for disability resulting from injury or disease and 38 C.F.R. § 3.303(c) which explains that developmental defects are not diseases or injuries within the meaning of applicable legislation.  

As the medical professional has explained that spina bifida is a developmental defect, to the extent that the Veteran has disability due to that defect, service connection cannot be granted.  

The Board finds the examiner's opinion adequate and probative as to whether his other identified low back disorder or disorders are related to service.  The examiner provided an adequate rationale for the opinion.  Clearly, the examiner based his opinion on objective evidence, the normal clinical evaluation at separation from service and the findings from the early 2000s and considered the Veteran's statements.  Further statements by the examiner is simply unnecessary and a misuse VA resources.  The Board finds that the examiner's opinion is clear, providing highly probative evidence against this claim.      

It has been considered by the Board that the Veteran reported in 2007 that his back has hurt since service and that he stated his belief that his back disability was caused by events during service or is the same back condition that he had during service. This brings up the questions of his competency to provide an etiology opinion, his credibility in reporting symptoms, and the weight to be assigned to his statements, which the Board will now address.  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the Trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (explaining that competency has to do with whether the evidence may be considered by the trier of fact); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Acknowledged by the Board is that lay evidence concerning continuity of symptoms after service is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  "While the lack of contemporaneous medical records may be a fact that the Board may consider and weigh against a veteran's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible."  Id. at 1336.  In short, laypersons are competent to report what symptoms were experience and when symptoms were experienced.  This is not in dispute.  

As to non-expert or lay opinions with regard to diagnoses or a relationship of a condition to service ("nexus"), whether such opinions are competent evidence depends on the question at issue and the particular facts of the case.  

Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  

In that earlier decision, the Federal Circuit stating as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4.  Whether a given disability is of that type that lay evidence is competent to address should be determined on a case-to-case basis.  Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App., June 15, 2011).  

When addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  As to some of the factors that go into making these determinations both the Court Veterans Court and the Federal Circuit have provided guidance.  See Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006) (stating that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc ".); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that "[t]he credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").  

Here, the Veteran is clearly competent to report whether his back has hurt since service.  That being said, it must be noted that the Veteran also reported that things have blurred over time, possibly due to his substance abuse.  Whether his substance abuse has indeed caused a blurred recollection of the past is a medical question that the Board need not reach.  Regardless of why his memory has blurred, the Veteran is competent to report that it has blurred.  Of note, credibility is more or less tantamount to whether evidence can be believed.  Given the Veteran's testimony regarding his memory, the Board assigns little probative value to his report of continuity of symptoms since service, based, in part, on the Veteran's own prior statements it which he failed to indicate a chronic back problem since service (the separation examination and in some treatment records following service).  

Simply stated, the Board finds the Veteran had no back problems until many years after service, notwithstanding his statements to the contrary.

As to his belief that the in-service back injury led to a later deformity of his back, as he has contended (on an other than continuity of symptoms foundation) the Board finds that the Veteran is not competent to provide that type of etiology opinion in this case.  Even if he can attest to symptoms over the years, whether his degenerative disease resulted from that injury is a complicated issue.  For example, even if his symptoms now feel the same as the symptoms he experienced during service, it does not necessarily follow that his diagnosed degenerative disease is the same condition that he had during service.  Whether a trauma to the back in 1964 leads to degenerative disease under the facts of this case, with normal x-ray evidence in 2003, is a matter the Board finds requires medical expertise.  To the extent that the Veteran offers an opinion regarding his spina bifida occulta, whether or not this condition is a developmental is not within the realm of knowledge of a layperson.  He has not provided any basis or demonstrated any training that would indicate that he knows whether spina bifida occulta is a developmental defect or not, and such a determination is not within the realm of common knowledge.  

The Board finds that the Veteran's report of continuity of symptomatology is outweighed by the more probative evidence provided by the medical professional in the November 2009 opinion because the medical professional has greater knowledge as to whether a given condition, the Veteran's degenerative disease of the lumbar spine, when accompanied by the medical evidence of record as in this case, is the result of his injury during service.  

Therefore, the Board finds that the preponderance of the evidence shows that the Veteran's spina bifida occulta is not a disease or injury for VA compensation purposes and the remaining low back disorder that has been present at any time during the course of his claim and appeal did not have onset during service and is etiologically unrelated to service.  Of note, there is no evidence of record showing that degenerative disease of his low back manifested to a degree of 10 percent within one year of separation from active service so the presumptive provisions for chronic diseases are not for application.  Hence, his appeal as to service connection for a low back disorder must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Stomach disorder

The Veteran contends that his current gastrointestinal condition or conditions had onset during service and that therefore service connection is warranted.  

Operative as to this issue is whether the Veteran has a gastrointestinal disorder with onset during service as a result of his willful misconduct.  The Veterans Court has provided a succinct explanation of the change in the law in 1990, which addressed whether compensation could be paid for disability resulting from willful misconduct consisting of alcohol abuse.  That explanation is as follows:  

Alcohol dependence is deemed by statute to be the result of willful misconduct and cannot itself be service connected.  See 38 U.S.C. §§ 105(a), 1110. However, prior to November 1990, disabilities secondary to alcoholism were not covered by the "willful misconduct" bar.  The VA regulation at that time stated that "[o]rganic diseases and disabilities which are a secondary result of the chronic use of alcohol as a beverage, whether out of compulsion or otherwise, will not be considered of willful misconduct origin." 38 C.F.R. § 3.301(c)(2) (1990).  It was for the express purpose of "preclud[ing] payment of compensation for certain secondary effects arising from willful misconduct," including "injuries or disease incurred during service as the result of ... the abuse of alcohol," that 38 U.S.C. § 1110 was amended by the Omnibus Budget and Reconciliation Act of 1990, Pub.L. No. 101-508, § 8052, 104 Stat. 1388, 1388-1, 1388-351 (1990) (OBRA). See H.R. CONF.REP. NO. 964, 101st Cong., 2d Sess. 997 (1990), reprinted in 1990 U.S.C.C.A.N. 2017, 2374, 2702.  As amended, 38 U.S.C. § 1110 now provides that "no compensation shall be paid if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs." (Emphasis added.)  

Gabrielson v. Brown, 7 Vet. App. 36, 41 (1994).  

At the time Gabrielson was issued, VA had not amended its regulation to reflect the statutory change.  Id. (referring to 38 C.F.R. § 3.301(c)(2)).  In 1995 VA amended 38 C.F.R. § 3.301 to define alcohol abuse and to reflect the statutory change.  See 60 Fed. Reg. 27407 May 24, 1995).  VA explained that the purpose of its change was to provide that injuries or diseases incurred or aggravated during service as the result of the abuse of alcohol or drugs will not be considered incurred or aggravated in the line of duty for purposes of service connection.  Id.  

The relevant subsection provides that an injury or disease incurred during active service shall not be deemed to have been incurred in line of duty if such injury or disease was a result of the abuse of alcohol by the person on whose service benefits are claimed.  38 C.F.R. § 3.301(d).  Alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability or death to the user.  Id.  

Service treatment records document that in May 1965 the Veteran presented at the emergency room with reports of nausea since the night before and that he had vomited twice, and had abdominal pain.  Impression was gastroenteritis.  There are no other reports of gastrointestinal symptoms or any diagnoses found in the service treatment records.  A May 1965 report of medical examination for the purpose of separation from active service indicates no abnormality of disease of his gastrointestinal system.  In the associated report of medical history, the Veteran checked selection boxes indicating that he did not then have nor had ever had stomach, liver, or intestinal trouble, or frequent indigestion.  These records thus show that the Veteran had one report of gastrointestinal symptoms during service and was diagnosed with gastroenteritis.  

March 2002 VA treatment notes document the Veteran reported GERD symptom present daily over the last 6 weeks and that he had suffered from GERD symptoms for over 2 years.  Notes from July 2002 document his report that he had pains of the upper abdomen for approximately five years.  

He continued to report abdominal pain, including vomiting and was admitted for acute abdominal pain and vomiting in August 2003 but the etiology of his pain was unclear at that time.  

In November 2009 the Veteran underwent a VA C&P examination, including review of his claims file, with regard to his claimed stomach disorder.  The examiner stated that the Veteran has two different digestive conditions, gastroesophageal reflux disease and gastroenteritis/diverticulitis.  

A medical history included in the report includes that the Veteran reported that prior to entering service he did not drink alcohol but started drinking when he was deployed to Germany.  The Veteran told the examiner that he the amount of alcohol he drank was probably excessive and he started having symptoms of stomach upset, indigestion, and regurgitation of food.  This history continues that over a two year period the Veteran developed gastroenteritis, around May 1965, and he was treated symptomatically.  The examiner stated that the Veteran's report that he was treated for gastroenteritis in May 1965 was confirmed.  

The Veteran reported that after service he was doing okay and never diagnosed with any kind of gastrointestinal condition until 2005, when he was diagnosed with diverticulitis.  He underwent a small bowel resection in 2009.  He reported that at that time he was diagnosed with GERD.  Physical examination was unremarkable.  

In providing the medical opinion, the examiner first reiterated that the Veteran agreed that he drank alcohol excessively during service and had symptoms of regurgitation and GERD during service but had not had such symptoms prior to service. The examiner then opined as follows: 

Therefore I will say that the patient's gastric condition, which is gastroesophageal reflux disease, probably started in the service, but has to do, or etiology has to be, excessive drinking.  The patient has been diagnosed with this condition, again, late in 2000.  Because of all this history, I would have to say that the patient's gastgroesophageal reflux disease at least as likely as not started or was aggravated due to the patient's active duty, especially to do with excessive drinking.  

Turning to the other identified gastric condition, diverticulitis, the examiner stated that there is no evidence or indication that his diverticulitis started while he was on active duty, and that his one instance of gastroenteritis during service was probably totally unrelated to his development of diverticulitis in 2005.  The examiner commented that this time frame was nearly 40 years and stated "[b]ecause of that, I would have to say that the patient's second gastric condition, which is diverticulitis, is less likely than not due to the patient's service-connected activities."  

The Board first addresses the Veteran's diverticulitis.  Here the opinion in the examination report was rendered by a medical professional after review of the relevant facts and is well reasoned.  The Board therefore assigns it considerable probative weight.  There is no evidence showing that diverticulitis had onset during service or is etiologically related to the Veteran's service.  The preponderance of evidence of record therefore is against a grant of service connection for disability due to diverticulitis.  

Turning to the Veteran's GERD, in May 2011, the Veteran, through his representative, contended that the examiner did not state that Veteran's GERD was due to the excessive drinking but rather that his drinking was a contributing factor.  He argued that a contributing factor and a direct cause are different.  He further argued that there was no medical evidence of record indicating that the Veteran was an excessive drinker other than the Veteran's account, and that the Veteran's account should not be relied upon because the Veteran "could well believe that two drinks are excessive."  

These arguments have been considered by the Board in deciding this issue.  The Board will address the second argument first as it is goes to whether sufficient facts were relied upon by the examiner in rendering the opinion.  Although there is no medical evidence contemporaneous to service explicitly stating that the Veteran drank alcohol excessively, whether or not he consumed excessive amounts of alcohol during service is not beyond the competency of a lay person.  He is the best source as to whether or not he drank "excessively" as he has more direct knowledge of such facts than anyone.  

As to whether the Veteran is incorrect as to what he believes to be excessive alcohol consumption, the Board notes that he did not make this statement in a vacuum.  Rather, he has since been informed by his own extensive experience as to what constitutes excessive alcohol consumption.  

The service records and post service records support a finding that the Veteran has knowledge of his excessive drinking during service, as the term "excessive drinking" within the meaning of relevant statute and regulation.  Service treatment records document that in June 1964 he presented at the emergency room with a dog bite of his left ear.  He reported that he had been drinking and the physician noted that he appeared intoxicated and was wretching.  Service personnel records document that in April 1965 an Article 15 nonjudicial punishment was imposed for "previous indulgence in intoxicating liquor, incapacitated for the proper performance of duties."  An August 1999 psychiatric evaluation from a county Bureau of Addiction Treatment Services (Shoemaker Center) documents that the Veteran's longest period of sobriety was three months.  This report refers to his heavy drinking in the 1980s, and that, although he first drank alcohol at age 13 his drinking worsened after he joined the military.  January 2004 VA treatment notes document that the Veteran was advised to stay off alcohol and drugs for the rest of his lifetime and that he continued to work an outpatient abstinence program.  

During the April 2007 hearing the Veteran's representative asked him if he could identify anything that happened during service that could have resulted in any of his claimed disabilities.  April 2007 transcript at 4.  He testified that after he got to Germany he drank alcohol regularly.  Id. at 5.  For example, he stated that when he first got there he spent two and one-half or three days drunk "for the whole time."  Id.  He reported that he was subject to a couple Article 15 non-judicial punishments and was beaten by military personnel but does not remember any names because he was always too drunk.  Id.  He also testified that once he entered active service he "stayed alcoholic."  Id. at 6.  

The Veteran's experience during service and involvement in an abstinence program after service tends to show that the Veteran understands the term "excessive drinking" and tends to show that he would not characterize two drinks, as the representative has suggested, as excessive drinking.  The examples of the Veteran's drinking habits clearly do not indicate that the Veteran is talking about two drinks when he refers to "excessive drinking".  In this context, the argument of the Veteran's representative regarding this point totally collapses.

The Board therefore finds that the medical professional who conducted the C&P examination in November 2009 had sufficient and correct facts upon which to render an opinion.  More explicitly, the Board finds that the Veteran abused alcohol during service as defined in at 38 C.F.R. § 3.301(d).  The Board bases this finding on the Veteran's just referred to statements and the examiner's assignment of his GERD to excessive drinking of alcohol.  

Turning to the second argument, the representative has misstated what the examiner said.  The examiner did not state that his excessive drinking was a contributing factor to his GERD.  Rather he stated that the etiology of the Veteran's GERD "has to be excessive drinking."  The reference to the Veteran's service was not a statement that his drinking was a contributing factor, just that his GERD began in service.  The examiner's statement, after referring to the Veteran's GERD beginning in active service of "especially has to do with excessive drinking," the Board reads in the context of the entire opinion.  The Board concludes that the examiner attributed the Veteran's GERD as caused by his excessive alcohol consumption, which began, as did his GERD, in service.  

As the examiner relied on sufficient facts, appears to have reliably applied reliable medical principals to those facts, and explained his conclusion, the Board assigns considerable weight to this examination report.  The report is evidence against a grant of service connection for GERD because it tends to show that the Veteran's GERD is the result of his excessive alcohol consumption, which constitutes misconduct.  

Based on the examiner's opinion and the service and post service records the Board finds that the preponderance of the evidence shows that the Veteran's diverticulitis did not have onset during his active service and that his GERD, although present during service, was the result of alcohol abuse during service.  These are the only identified stomach disorders suffered by the Veteran over the course of his claim.  Hence, his appeal as to service connection for a stomach disorder must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A.  § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in December 2004, November 2006, and December 2006, that fully addressed all notice elements.  The December 2004 letter provided all required notice other than notice with regard to assignment of disability ratings and effective dates.  That letter was sent prior to the initial adjudication by the RO.  Although the November and December 2006 letters, which provided notice with regard to assignment of disability ratings and effective dates, were sent after the initial adjudication by the RO, no prejudice can result to the Veteran because, as service connection is not granted disability ratings and effective dates will not be assigned.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records and service treatment and personnel records.  Also of record is a 1999 psychiatric evaluation report from the Shoemaker Center.  To the extent that it is relevant to the Veteran's claim for service connection for a stomach disorder, there is a request for VA assistance in obtaining evidence from the Shoemaker Center for treatment for substance abuse from 1998 to 2001.  A March 2005 letter from the county Bureau of Addiction Treatment Services indicates that those records are not available.  

In July 2009, the Board remanded the issues now before it to afford the Veteran VA examinations, including etiology opinions, and to obtain records of treatment for such disorders at the Martinsburg VA Medical Center (VAMC) from June 2001 to October 2003, and asked the RO to document for the record where any clinical records of treatment were available prior to June 2001.  The RO sent the Veteran a letter in September 2009 asking him to identify any private treatment providers and send VA any treatment information or complete enclosed authorizations for VA to assist him in obtaining any relevant evidence.  He did not identify any outstanding evidence.  The RO also requested records from the Martinsburg VAMC and received treatment records dated from 2003 through 2009.  Associated with the claims file is an October 2009 letter from the Martinsburg VAMC explaining that the Veteran was not seen at that institution prior to 2001.  

Adequate VA examinations addressing both claims on appeal were afforded the Veteran in November 2009.  

There has thus been compliance with the Board's remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


ORDER

The appeal is denied as to both issues.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


